DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 03 February 2022.
Claims 1, 3, 5-6, 11, 13, 15-16 and 20 have been amended.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments



With regards to the Claim rejections under 35 U.S.C. 103 as being unpatentable over Henty, US Patent 6,363,366 B1 in view of Tagato, US Patent Application Publication 2005/0231370 A1 the Examiner in in agreement with Applicant’s argument that the claims as amended read over the combination of Henty and Tagato.

Examiner’s Statement of Reasons for Allowance

Best U.S. References:  Henty, US Patent 6,363,366 B1 in combination with Tagato, US Patent Application Publication 2005/0231370 A1 teaches a system and method for identifying and pricing of items (produce) at a checkout system.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor rends the claims obvious either alone or in combination.  The Examiner agrees with Applicant’s argument 
Tagato also fails to teach the above-recited features. Tagato teaches performing
object recognition when a barcode is not read from an article. See Fig. 5, S321-S325. However, similar to Henty, Tagato is silent on performing first object recognition (i), and then performing either second object recognition (ii) or barcode extraction (ii) depending on the type of the article identified by the first object recognition. Thus, Tagato fails to teach the above-recited features of amended claims 1, 11, and 20.”  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687